MEMORANDUM **
Ana Marlene Cruz-Gonzalez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the IJ’s finding that petitioner failed to establish past persecution or a well-founded fear of future persecution on account of an enumerated ground. Petitioner failed to establish that any unwanted sexual harassment that she received from a male coworker in El Salvador was based on an enumerated ground. See id.
Because petitioner failed to establish eligibility for asylum, it follows that she failed to establish eligibility for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
In addition, substantial evidence supports the IJ’s denial of relief under the CAT. See Nahrvani v. Gonzales, 399 F.3d 1148, 1155 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.